Citation Nr: 0630174	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-40 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (initial) rating for a back 
disability, now rated 20 percent disabling.

2.  Entitlement to an increased (initial) rating for a left 
knee disability, now rated 10 percent disabling.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 RO decision that denied service 
connection for a psychiatric disability (anxiety reaction, 
depression, dysthymic disorder, and borderline personality 
disorder) claimed as secondary to a service-connected right 
knee disability.  In that decision, the RO also awarded 
service connection and disability ratings for a back 
disability (lumbosacral paravertebral myositis, muscle spasms 
and low thoracic and lumbar arthritis) (rated 20 percent 
disabling); and for a left knee disability (degenerative 
joint disease of the patella and left knee, genu valgus, left 
leg patellofemoral pain syndrome) (rated 10 percent 
disabling).  The veteran disagreed with the denial of service 
connection for the psychiatric disability and with the 
ratings assigned to the remaining two disabilities.  

The Board addresses the claims for increased (initial) 
ratings for a back disability and for a left knee disability 
in the REMAND below and REMANDS those issues to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for a right knee 
disability (residuals of right knee trauma with meniscectomy, 
osteoarthritis, and a total knee replacement).

2.  The veteran does not currently have a psychiatric 
disorder.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2005); VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. 
Reg. 25,178 (May 5, 2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in February 2004; and a rating 
decision in April 2004.  These documents discussed specific 
evidence, the legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (an August 2004 statement 
of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board notes that the Board had previously denied service 
connection for anxiety reaction in March 1971.  Also, in 
November 1982, the RO denied service connection for a nervous 
condition (dysthymic disorder, borderline personality 
disorder).  In the April 2004 decision now on appeal, the RO 
concluded that the veteran's claim for service connection for 
a psychiatric disability had been reopened on the basis of 
his argument that he now had a psychiatric disorder that was 
related to a service-connected right knee disability.  See 
38 C.F.R. § 3.156 (2005).  However, in its March 1971 
decision, the Board specifically considered whether anxiety 
reaction was related to a service-connected right knee 
disability.  Nevertheless, the RO's reopening of the claim 
and adjudication on the merits was not in error because a 
December 2003 doctor's report was new and material evidence 
and warranted reopening of the claim. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be presumed for certain chronic 
diseases, including psychoses, that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004).  
The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Ibid.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).

In this case, the veteran primarily contends that he now has 
a psychiatric disorder that is related to a service-connected 
right knee disability.  Service connection is in effect for 
residuals of right knee trauma with status post meniscectomy, 
osteoarthritis, and status post total knee replacement.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection may be warranted where there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The service medical records include a January 1964 pre-
induction examination indicating that the veteran had had 
nervous trouble.  On a January 1966 separation examination, 
he was noted as having chronic anxiety that was "not 
disabling."  He also checked the box indicating that he had 
had "nervous trouble of any sort."  

On VA psychiatric examination in April 1969, the veteran 
reported poor sleep, nervousness, tremulousness, 
irritability, periods of depression, and crying spells.  The 
diagnosis was anxiety reaction.  None of his other service 
medical records mention any psychiatric complaints, symptoms, 
or treatment.

On psychiatric evaluation in September 1970, the veteran felt 
that symptoms of restlessness, nervousness, desperation, and 
a "blank" mind were related to pain from a service-
connected right knee disability.  The examining psychiatrist 
diagnosed conversion hysterical reaction due to the right 
knee disability.  

On psychiatric evaluation in November 1975, the veteran was 
diagnosed with mild to moderate depressive neurosis with mild 
anxiety and hypochondrial features.  

Between 1978 and 1983, the veteran was psychiatrically 
hospitalized for extensive periods of time.  In December 
1978, he was hospitalized for depressive neurosis, 
situational with probable dissociative episode.  For about 
two months starting in August 1979, he was re-hospitalized 
with neurotic depression and alcohol dependence.  In March 
1980, he was hospitalized with undifferentiated type 
schizophrenia with paranoid, depressive, and dissociative 
features; this lasted for almost seven months.  From February 
to March 1981, he was re-hospitalized for alcohol addiction.  
And for all of 1982 and 1983, he was hospitalized for chronic 
undifferentiated schizophrenia.  Diagnoses from this 
hospitalization also included dysthymic disorder and 
borderline personality disorder.

However, after these hospitalizations, there is no record of 
any psychiatric treatment or hospitalization until many years 
later.

According to a December 2003 report, a doctor (J. A. Juarbe) 
diagnosed chronic severe major depression and syndrome post 
surgery of the right knee.  The doctor noted that the veteran 
had had right knee problems, as well as depression, insomnia, 
lonesomeness, and forgetfulness since his active service.  
The doctor stated that the veteran "is suffering from clear 
manifestations of major depression - secondary and directly 
related to his [right] knee service connected condition and 
for this reason depression he is suffering is also service 
connect."

But a March 2004 VA mental disorders examination is very 
unfavorable to the claim.  On that examination, the examiner 
indicated that he had reviewed the claims folder, including 
Dr. Juarbe's recent opinion.  The examiner noted that the 
veteran had been psychiatrically hospitalized several times 
between 1978 and 1982 with diagnoses such as neurotic 
depression, alcohol addiction, schizophrenia, and dysthymic 
disorder.  The examiner also noted a September 1982 VA 
examination diagnosis of dysthymic disorder.  However, the 
examiner also noted several times that the veteran had not 
been psychiatrically hospitalized or treated for more than 20 
years.  With regard to the veteran's subjective complaints of 
occasional anxiety, irritability, sadness, tension, the 
examiner stated that these complaints were "transient and 
expectable reactions with daily living and stressful 
situations."  On objective examination, the examiner noted 
no psychiatric abnormalities.  Indeed, "[n]o sings and 
symptoms were found in the mental status examination."  The 
examiner concluded that there was no psychiatric diagnosis.  
He further commented:

There is no evidence in the clinical history and 
in the mental status examination to establish a 
diagnosis of mental disorder.  Therefore there is 
no relationship between a mental disorder and his 
service connected right-knee condition. 

Thus, in this case, the dispositive issue is whether the 
veteran currently has a psychiatric disorder.  While Dr. 
Juarbe's December 2003 opinion indicates that he does, the 
Board finds the March 2004 VA examination to be much more 
probative.  First, it involved a review of the veteran's 
claims folder.  Second, the VA examiner discussed evidence of 
prior psychiatric treatment.  Third, the VA examiner 
specifically reviewed Dr. Juarbe's recent opinion.  And 
fourth, the VA examiner set forth the findings of a detailed 
mental status examination.  Thus, the March 2004 VA 
examination outweighs the probative value of Dr. Juarbe's 
December 2003 report with respect to the current existence of 
any psychiatric disorder.

In view of this evidence, particularly the March 2004 VA 
examination, the Board finds that the veteran does not 
currently have a psychiatric diagnosis.  Absent a current 
psychiatric condition, the Board cannot award service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
even though the service medical records mention nervousness 
prior to the veteran's induction into active service, the 
Board need not address the presumption of soundness.  
Similarly, even though a September 1970 psychiatric 
evaluation related conversion hysterical reaction to a 
service-connected right knee disability, the Board's decision 
today rests on the finding that the evidence does not show 
the existence of a current psychiatric condition.

The Board is mindful of the veteran's own assertions.  
However, as a lay person, he is not able to render an opinion 
about matters involving medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the evidence demonstrates that the 
veteran does not currently have a psychiatric disorder that 
was incurred in or aggravated by active service or that is 
related to any service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a psychiatric disability is denied.


REMAND

Additional development is needed with regard to the two 
increased rating claims.

First, the RO has not provided notice to the veteran that (1) 
informs him about the information and evidence not of record 
that is necessary to substantiate the increased rating 
claims; (2) informs him about the information and evidence 
that VA will seek to provide; (3) informs him about the 
information and evidence that he is expected to provide; and 
(4) requests or tells him to provide any evidence in his 
possession that pertains to the increased rating claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim(s)."  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The RO's February 2004 letter pertained solely to 
the general issue of service connection.  However, once the 
veteran disagreed with the ratings assigned for the back and 
left knee disabilities, the only notice provided to the 
veteran consisted of an August 2004 statement of the case, 
which also was the last RO adjudication on the ratings.  
Therefore, on remand, the RO should provide the veteran 
adequate notice regarding these two specific increased rating 
claims, in compliance with 38 U.S.C.A. §§ 5103, 5103A, 5107 
and 38 C.F.R. § 3.159.

Second, in part because of the lack of adequate notice on the 
issue of the current severity of the veteran's back and left 
knee disabilities, it is unclear whether the veteran has 
received additional medical treatment for these disabilities.  
There are some records that are dated as recently as 2003.  
On remand, the RO should specifically request that the 
veteran identify whether he has received treatment (VA or 
non-VA) for his back or for his left knee from 2003 (when he 
underwent a total right knee replacement) to the present and 
should obtain any adequately identified treatment records.

Accordingly, the Board REMANDS these two issues for the 
following actions:

1.  Provide the veteran notice regarding the 
claims for increased (initial) ratings for a back 
disability and for a left knee disability, in 
compliance with 38 U.S.C.A. §§ 5103, 5103A, 5107 
and 38 C.F.R. § 3.159.  The notice should (1) 
inform him about the information and evidence not 
of record that is necessary to substantiate the 
increased rating claims; (2) inform him about the 
information and evidence that VA will seek to 
provide; (3) inform him about the information and 
evidence that he is expected to provide; and (4) 
request or tell him to provide any evidence in his 
possession that pertains to the increased rating 
claims, or something to the effect that he should 
"give us everything you've got pertaining to 
[his] claim(s)."

2.  Request that the veteran identify whether he 
has received treatment (VA or non-VA) for his back 
or for his left knee from 2003 (when he underwent 
a total right knee replacement) to the present.  
If the veteran responds affirmatively, then obtain 
any adequately identified treatment records.

3.  Then, readjudicate the claims for increased 
(initial) ratings for a back disability and for a 
left knee disability.  If either decision remains 
adverse to the veteran, provide him and his 
representative with a supplemental statement of 
the case and the appropriate opportunity for 
response.  Then, return the case to the Board for 
its review, as appropriate.

By this REMAND, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should treat the claims expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


